IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ALFRED CURTIS DINKINS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1946

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 7, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Alfred Curtis Dinkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      This petition for writ of habeas corpus is dismissed pursuant to Baker v. State,

878 So. 2d 1236 (Fla. 2004) (reiterating that habeas corpus cannot be used to litigate

issues that could have been or were raised on direct appeal or in postconviction

motions).
      This court has determined that the petition for writ of habeas corpus raised a

frivolous claim which subjects petitioner to the imposition of sanctions pursuant to

section 944.279, Florida Statutes. Accordingly, a certified copy of this opinion shall be

provided to the Florida Department of Corrections to be forwarded to the appropriate

institution or facility for disciplinary procedures pursuant to the rules of the

Department as provided in section 944.279.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.




                                           2